DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of species 1( figures 1-4, claims 1-3 and 5) in the reply filed on 11/07/22 is acknowledged.
Specification
The disclosure is objected to because of the following informalities: references numbers/parts  S2, 110b, 210b, 110c, 220b and 120c are not disclosed in the specifications.   
Appropriate correction is required.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: reference numbers 212 and 222.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120” has been used to designate both lower secondary substrate and lower primary substrate.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an upper primary substrate which is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns; a lower secondary substrate which is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations in which the lower secondary substrate is positioned below the upper primary substrate in such a way that the lower secondary substrate comes into contact with the upper primary substrate or is spaced apart from the upper primary substrate……wherein the lower primary substrate is positioned below the upper primary substrate and is spaced apart from each other to form a receiving space between the upper and lower primary substrates…”is vague and indefinite. Claim 1 gives the option that lower secondary substrate is positioned below the upper primary substrate in such a way that the lower secondary substrate comes into contact with the upper primary substrate or is spaced apart from the upper primary substrate but later in the claims states the lower primary substrate is positioned below the upper primary substrate and is spaced apart from each other to form a receiving space between the upper and lower primary substrates. The examiner is unclear can the upper and lower substrates be together or do they have to spaced apart. Claims 2-3 and 5 are rejected under the same premise as claim 1.
Also is the lower secondary substrate and the lower primary substrate separate components because they appear to be the same component with two different names which is vague and indefinite? For examing purposes the examiner will assume that the lower secondary substrate and the lower primary are the same component.  Claims 2-3 and 5 are rejected under the same premise as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ichikawa et al. (US 2004/0108929) in view of Park et al. (US 2017/0032888).
	Regarding claim 1, Ichikawa et al. (figure 4 and para 0054-0068) discloses an upper primary substrate (10p1/30); a lower secondary/primary substrate (10p2/32); in which the lower secondary substrate is positioned below the upper primary substrate (see figure 4) in such a way that the lower secondary is spaced apart from the upper primary substrate (see figure 4); and a secondary coil element (see figure 4) of a planar shape to produce an induced current by a current applied to the upper primary substrate and the lower primary substrate (see para 0054-0055), wherein the lower primary/secondary substrate is positioned below the upper primary substrate (see figure 4), and is spaced apart from each other to form a receiving space (see figure 4) between the upper and lower primary substrates (see figure 4), the secondary coil element includes a first coil body (10s1/31) and a second coil body (10s2/33) spaced apart from the first coil body (see figure 4), and any one of the first coil body and the second coil body of the secondary coil element is inserted into the receiving space (see figure 4), and the upper and lower primary substrates and the secondary coil element are alternatively arranged in a vertical direction (see figure 4).
Ichikawa et al. does not expressly discloses wherein the upper primary and lower primary substrate is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns.
Park et al. (figure 32, para 0064-0065 and para 0177-0183) discloses a teaching wherein the upper primary and lower primary substrate is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the upper primary and lower primary substrate is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns as taught by Park et al. to the inductive device of Ichikawa et al. so as to allow for a higher inductance to be obtained.
Regarding claim 5, Park et al. (figures 18/19 and para 0124-0134) discloses wherein the secondary coil element (431/441) includes a first coil body (436) and a second coil body (446) disposed below the first coil body (see figures 18/19) and spaced apart from the first coil body; the first coil body has a first coil (see figure 19) having a first coil pattern portion (436) which is formed in a shape of a planar spiral pattern, a first coupling portion (see figure 19) which is formed in a U- shape by bending one end of the first coil pattern portion (436) and then bending the end in a rearward direction (see figure 19), and a first terminal formed at the end of the first coupling portion (see figure 19), and a first insulation member having a first center opening (see figure 19) formed at a center and made of a synthetic resin to house the first coil therein (see para 0066/0097), except for the first terminal (see figure 19); and
the second coil body (441) has a second coil (446) having a second coil pattern portion (see figure 19) which is formed in a shape of a planar spiral pattern, a second coupling portion (see figure 19) which is formed in a U-shape by bending one end of the second coil pattern portion (see figure 19) and then bending the end in a rearward direction, and a second terminal (see figure 19) formed at one end of the second coupling portion (see figure 19), and a second insulation member (441) having a second center opening (see figure 19) formed at a center and made of a synthetic resin to house the second coil  therein (see para 0066/0097), except for the second terminal (see figure 19)

2.	Claims 1-2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0225514) in view of Park et al. (US 2017/0032888).
Regarding claim 1, Ichikawa et al. (figures 6-7 and para 0052-0058) discloses an upper primary substrate (608); a lower secondary/primary substrate (606); in which the lower secondary substrate is positioned below the upper primary substrate (see figure 6) in such a way that the lower secondary is spaced apart from the upper primary substrate (see figure 6); and a secondary coil element (610/612) of a planar shape to produce an induced current by a current applied to the upper primary substrate and the lower primary substrate (see para 0054-0055), wherein the lower primary/secondary substrate is positioned below the upper primary substrate (see figure 6), and is spaced apart from each other to form a receiving space (see figure 4) between the upper and lower primary substrates (see figure 6), the secondary coil element includes a first coil body (610) and a second coil body (612) spaced apart from the first coil body (see figure 6), and any one of the first coil body and the second coil body of the secondary coil element is inserted into the receiving space (see figure 6), and the upper and lower primary substrates and the secondary coil element are alternatively arranged in a vertical direction (see figure 6).
Ichikawa et al. does not expressly discloses wherein the upper primary and lower primary substrate is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns.
Park et al. (figure 32, para 0064-0065 and para 0177-0183) discloses a teaching wherein the upper primary and lower primary substrate is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the upper primary and lower primary substrate is formed by stacking a plurality of dielectric substrates, each substrate being provided with spiral conductive patterns as taught by Cheng et al. to the inductive device of Ichikawa et al. so as to allow for a higher inductance to be obtained.
Regarding claim 2, Ichikawa et al. (figures 6-7) discloses wherein the upper primary substrate and the lower primary substrate are connected in series with each other.
Regarding claim 5, Park et al. (figures 18/19 and para 0124-0134) discloses wherein the secondary coil element (431/441) includes a first coil body (436) and a second coil body (446) disposed below the first coil body (see figures 18/19) and spaced apart from the first coil body; the first coil body has a first coil (see figure 19) having a first coil pattern portion (436) which is formed in a shape of a planar spiral pattern, a first coupling portion (see figure 19) which is formed in a U- shape by bending one end of the first coil pattern portion (436) and then bending the end in a rearward direction (see figure 19), and a first terminal formed at the end of the first coupling portion (see figure 19), and a first insulation member having a first center opening (see figure 19) formed at a center and made of a synthetic resin to house the first coil therein (see para 0066/0097), except for the first terminal (see figure 19); and
the second coil body (441) has a second coil (446) having a second coil pattern portion (see figure 19) which is formed in a shape of a planar spiral pattern, a second coupling portion (see figure 19) which is formed in a U-shape by bending one end of the second coil pattern portion (see figure 19) and then bending the end in a rearward direction, and a second terminal (see figure 19) formed at one end of the second coupling portion (see figure 19), and a second insulation member (441) having a second center opening (see figure 19) formed at a center and made of a synthetic resin to house the second coil  therein (see para 0066/0097), except for the second terminal (see figure 19)

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (US 2016/0225514) in view of Park et al. (US 2017/0032888) in further view of Hsu (US 2008/0231403).
Regarding claim 3, Ichikawa et al. (figures 6-7 and para 0052-0058) discloses all the limitations as noted above but does not expressly discloses wherein the upper primary substrate and the lower primary substrate are electrically connected in series with each other by conductive metallic coupling pins which are coupled to a via terminal of the upper primary substrate and a via terminal of the lower primary substrate. 
Hsu (figures 2-4 and para 0030) discloses wherein the upper primary substrate and the lower primary substrate (207/208) are electrically connected in series (see para 0030) with each other by conductive metallic coupling pins (see figures 2-4) which are coupled to a via terminal of the upper primary substrate and a via terminal of the lower primary substrate (see figures 2-4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the applicant claimed invention to design wherein the upper primary substrate and the lower primary substrate are electrically connected in series with each other by conductive metallic coupling pins which are coupled to a via terminal of the upper primary substrate and a via terminal of the lower primary substrate as taught by Hsu to the inductive device of Ichikawa et al. so as to allow for a greater total voltage than either of the individual inductors alone which results in a improved Q factor.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HINSON whose telephone number is (571)270-7915. The examiner can normally be reached M to F; 8 -5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONALD HINSON/Primary Examiner, Art Unit 2837